368 F.2d 116
Leola BREE, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 18356.
United States Court of Appeals Eighth Circuit.
November 9, 1966.

Leola Bree, Chicago, Ill., submitted typewritten letter pro se without oral argument.
Deene R. Goodlaw, Atty., Tax Division, Dept. of Justice, Washington, D. C., for respondent. Mitchell Rogovin, Asst. Atty. Gen., and Lee A. Jackson and Harold C. Wilkenfeld, Attys., Tax Division, Dept. of Justice, Washington, D. C., were with her on the brief.
Before VAN OOSTERHOUT and GIBSON, Circuit Judges, and NICHOL, District Judge.
PER CURIAM.


1
Taxpayer Leola Bree has filed a timely petition for review of the order and decision of the Tax Court dismissing her petition for redetermination of the deficiency in her 1959 income tax and determining the amount of such deficiency to be $98.48, the amount previously determined to be due by the Commissioner.


2
Taxpayer's petition for redetermination was filed with the Tax Court on December 19, 1962. Hearing thereon was set at St. Paul for June 1, 1964, and timely notice thereof given taxpayer. On May 27, 1964, taxpayer advised Government counsel that she was unable to attend the hearing and she requested that a lawyer be appointed to represent her. She was told that this could not be done and that unless she appeared the Government would move for dismissal for want of prosecution.


3
The case was continued. Thereafter, by stipulation between the taxpayer and the Commissioner, the place of trial was changed to Chicago, taxpayer's then residence. On March 4, 1965, hearing was set for June 7, 1965, at Chicago and notice thereof was sent to taxpayer. When the taxpayer's case was called on calendar on June 9, 1965, she failed to appear and the case was dismissed for want of prosecution. Order was entered determining the deficiency in income tax due for 1959 in the amount of $98.48.


4
Taxpayer has not appeared here for oral argument nor has she by brief or any other manner sought to demonstrate that the Tax Court abused its discretion in dismissing her petition and determining the deficiency. Our Rules 11(e) and 13(e) would warrant a dismissal of the appeal.


5
We have carefully examined the record submitted by the Tax Court and we are convinced that the Tax Court did not abuse its discretion in dismissing the petition and in ordering the deficiency. See 26 U.S.C.A. § 7459(d); Tax Court Rules of Practice 27(c) (3); Visceglia v. Commissioner of Internal Revenue, 3 Cir., 311 F.2d 946; Miller v. Commissioner of Internal Revenue, 2 Cir., 300 F.2d 760; see also Janousek v. French, 8 Cir., 287 F.2d 616.


6
The decision and order of the Tax Court are affirmed.